Case: 1:19-cv-05989 Document #: 19-2 Filed: 01/13/20 Page 1 of 3 PageID #:85




                 EXHIBIT 2
      Case: 1:19-cv-05989 Document #: 19-2 Filed: 01/13/20 Page 2 of 3 PageID #:85



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MICHELLE LECHUGA, individually, and )
 on behalf of all others similarly situated, )
 Plaintiff                                   )
                                             )
                                             )
 V.                                              ) Case No. 1: 19-cv-05989
                                                 )
                                                 )
                                                 )
 GREAT AMERICAN POWER, LLC.,                     )
 Defendant                                       )
                                                 )

                            DECLARATION OF JESSICA M. EVANS

        The undersigned, under oath, deposes and states as follows:

        1.      I am over 18 years of age and authorized to make this declaration.

        2.      The information set forth in this declaration is based upon my personal knowledge or
was gathered by persons regularly in the employ of Great American Power, LLC, from various
sources of information, including records and files kept in the ordinary course of Great American
Power, LLC's business. The persons who have gathered and collated this material have reported to
me the information gathered and the contents of the records with respect to the information contained
herein; wherefore, I state that the information contained herein is true and correct according to said
records and files transmitted to me. If called as a witness, I could and would testify competently to
such facts under oath.

       3.     I am the Director of Operations of Great American Power, LLC. I have been employed
by Great American Power, LLC since June 11, 2018.

         4.      I am familiar with the allegations in the pleading filed in the above-captioned case
filed at ECF No. 1. Great American Power, LLC did not have any active outbound telemarketing
campaigns in the state of Illinois through any third-party vendor or otherwise during any of the dates
identified in the pleading. Specifically, Great American Power, LLC did not make any of the
outbound sales calls, nor did it authorize a third-party to make any of the outbound sales calls that the
Plaintiff claims to have received on February 6, 2019, March 20, 2019, July 17, 2019 or July 19, 2019.

        5.      I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct to the best of my knowledge, information and belief.

        Executed October to, 2019 at     '-18'-lf; Um!Ybn A½L rfl4//1s. TI

DMSLIBRARY0I\28455\825003\35359602.vl-10/7/19
       Case: 1:19-cv-05989 Document #: 19-2 Filed: 01/13/20 Page 3 of 3 PageID #:85




Subscribed and sworn to before me

this   ru~ay     of October 2019




         Notary Public (Seal]




DMSLIBRARYOI \28455\825003\35359602.vl-l 0/7 /19
